      Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 1 of 8 Page ID #:157



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MATTHEW W. O’BRIEN (Cal. Bar No. 261568)
4    Assistant United States Attorney
     Environmental and Community Safety Crimes Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-8644
7         Facsimile: (213) 894-0141
          E-mail: Matthew.O’Brien@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                   No. CR 19-586-PA

14              Plaintiff,                       ORDER SETTING FORTH FACTUAL
                                                 FINDINGS PURSUANT TO
15                   v.                          THE CARES ACT

16   VICTOR MICHAEL RUGGIERI,
       aka “New Age Innovation,”
17

18              Defendant.
19

20        The Court, having read and considered the parties’ stipulation
21   regarding request for an order setting forth factual findings
22   regarding the necessity of proceeding by video teleconference in this
23   case, hereby issues the following factual findings:
24        (1)   On March 13, 2020, the President of the United States
25   issued a proclamation declaring a National Emergency in response to
26   the COVID-19 (Coronavirus Disease) pandemic.
27        (2)   The Governor of the State of California declared a
28   Proclamation of a State of Emergency to exist in California on March
                                             1
      Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 2 of 8 Page ID #:158



1    4, 2020.   Health Officers from Los Angeles, Riverside, Orange, San

2    Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties

3    subsequently issued local emergency orders and proclamations related

4    to public gatherings.

5         (3)   To date, tens of thousands of people within the Central

6    District of California have been confirmed to be infected with COVID-

7    19 and the number of those infected continues to rise, causing an

8    emergency pandemic.

9         (4)   In their continuing guidance, the Centers for Disease

10   Control and Prevention and other public health authorities have

11   suggested the public avoid social gatherings in groups of more than

12   10 people and practice physical distancing (within about six feet)

13   between individuals to potentially slow the spread of COVID-19.               The

14   virus is thought to spread mainly from person-to-person contact, and

15   no vaccine currently exists.

16        (5)   These social distancing guidelines -- which are essential

17   to combatting the virus -- are generally not compatible with holding

18   in-person court hearings.

19        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

20   Relief, and Economic Security Act (“CARES Act”), which authorized the

21   Judicial Conference of the United States to provide authority to

22   Chief District Judges to permit certain criminal proceedings to be

23   conducted by video or telephonic conference.

24        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

25   Conference of the United States finds that emergency conditions due

26   to the national emergency declared by the President under the

27   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

28   Coronavirus Disease 2019 (COVID–19) will materially affect the

                                           2
      Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 3 of 8 Page ID #:159



1    functioning of either the Federal courts generally or a particular

2    district court of the United States, the chief judge of a district

3    court . . . specifically finds, upon application of the Attorney

4    General or the designee of the Attorney General, or on motion of the

5    judge or justice, that felony pleas under Rule 11 of the Federal

6    Rules of Criminal Procedure and felony sentencings under Rule 32 of

7    the Federal Rules of Criminal Procedure cannot be conducted in person

8    without seriously jeopardizing public health and safety, and the

9    district judge in a particular case finds for specific reasons that

10   the plea or sentencing in that case cannot be further delayed without

11   serious harm to the interests of justice, the plea or sentencing in

12   that case may be conducted by video teleconference, or by telephone

13   conference if video teleconferencing is not reasonably available.”

14        (8)   On March 29, 2020, the Judicial Conference of the United

15   States made the appropriate findings as required under the CARES Act,

16   finding specifically that “emergency conditions due to the national

17   emergency declared by the President under the National Emergencies

18   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

19   Disease 2019 (COVID-19) have materially affected and will materially

20   affect the functioning of the federal courts generally.”

21        (9)   On March 29, 2020, the Chief Judge of this District also

22   made the appropriate findings as required under the CARES Act,

23   finding “that felony pleas under Rule 11 of the Federal Rules of

24   Criminal Procedure and felony sentencings under Rule 32 of the

25   Federal Rules of Criminal Procedure cannot be conducted in person

26   without seriously jeopardizing public health and safety.            As a

27   result, if judges in individual cases find, for specific reasons,

28   that felony pleas or sentencings in those cases cannot be further

                                           3
      Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 4 of 8 Page ID #:160



1    delayed without serious harm to the interests of justice, judges may,

2    with the consent of the defendant or the juvenile after consultation

3    with counsel, conduct those proceedings by video conference, or by

4    telephonic conference if video conferencing is not reasonably

5    available.”     These findings will remain in effect through at least

6    September 24, 2020.

7         (10) Through this order, I now find that the sentencing in this

8    case cannot be further delayed without serious harm to the interests

9    of justice.     My specific reasons are as follows:

10          a.     On March 23, 2020, the Chief Judge of this District

11        activated The Continuity of Operations (“COOP”) Plan for the

12        Central District of California, closing courthouses in this

13        district to the public except for hearings on criminal duty

14        matters.    The COOP Plan was in effect through and including June

15        22, 2020.

16           b.    On May 28, 2020, the Court adopted The Plan for Phased

17        Resumption of Operations (“Reopening Plan”), outlining three

18        different phases:

19                    i. Phase 1 began on June 1, 2020.        During this Phase,

20        certain staff were permitted to return to this District’s

21        courthouses to prepare for limited in-court hearings.

22                   ii. Phase 2 began on June 22, 2020.        During this Phase,

23        which remains ongoing, individual Judges have the discretion to

24        hold in-court hearings in any criminal matter.           They may also

25        continue to hold hearings by video and telephonic conference.

26        Nevertheless, Judges are not permitted to conduct any jury

27        trials at this time.      Judges also remain unable to hold in-

28        person hearings in most civil matters.

                                           4
     Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 5 of 8 Page ID #:161



1                 iii. The final phase of the Reopening Plan, Phase 3,

2        will be implemented at a date to be determined.           During this

3        Phase, jury trials may resume.        As a practical matter, however,

4        this District is unlikely to conduct a substantial number of

5        jury trials -- and reach its former capacity -- until several

6        months after the implementation of Phase 3.

7           c.    On April 9, 2020, the Judicial Council of the Ninth

8        Circuit declared a judicial emergency in this District pursuant

9        to 18 U.S.C. § 3174(d).       The Judicial Council declared this

10       emergency because, among other reasons, the Central District of

11       California is one of the busiest judicial districts in the

12       country.

13          d.    As described in the report accompanying the Judicial

14       Council’s declaration, this District currently ranks 3rd in the

15       Ninth Circuit and 12th nationally in weighted filings, with 692

16       weighted filings per judgeship for the 12-month period ending

17       December 31, 2019.      Considering the 10 judicial vacancies, the

18       adjusted weighted filings per judge is 1,076.           Overall, the

19       total civil and criminal filings in the District reached 16,890

20       in 2019.

21          e.    Prior to the Judicial Council declaring the judicial

22       emergency, the number of criminal cases filed by the U.S.

23       Attorney’s Office had risen substantially over previous totals.

24       The USAO has represented that the number of AUSAs in the Central

25       District is at an all-time high, and that the USAO will soon

26       have approximately 220 AUSAs to prosecute criminal cases.

27          f.    This District is authorized 27 permanent judgeships, one

28

                                          5
     Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 6 of 8 Page ID #:162



1        temporary judgeship, and has 10 vacancies, the oldest of which

2        has remained unfilled since 2014.        All are categorized as

3        judicial emergencies.      There are eight nominees pending, but due

4        to the COVID-19 pandemic the status of confirmation hearing

5        dates remains uncertain.       Seven active district judges are

6        eligible to take senior status or retire immediately.

7           g.    Since 2011, this District has requested anywhere from 8

8        to 13 additional judgeships.         The District has not received any

9        additional permanent or temporary judgeships since 1990.

10          h.    As the Judicial Conference concluded, the exceptionally

11       large number of cases pending in this District represents an

12       emergency.    A vacancy on a district court is generally

13       considered an “emergency” if the court’s “weighted filings”

14       exceed 600 per judgeship.       The Central District of California’s

15       weighted filings, 692 per judgeship (61 percent above the

16       Conference standard), are high enough for each Judge’s caseload

17       to be deemed an emergency.

18          i.    In normal times, these extreme caseloads can interfere

19       with the prompt resolution of cases and administration of

20       justice in this District.       In an October 2019 letter to the

21       White House and Congress, the former Chief Judge of this

22       District warned that “[a]s alarming as this is, the situation

23       may well worsen.     Many of the active district judges on the

24       Court who are eligible to retire continue to serve, despite the

25       ever growing workload.      If all of them chose to retire, only

26       eleven active judges would remain, putting at grave risk our

27       Court’s ability to serve the millions of people in the Central

28       District.”

                                          6
     Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 7 of 8 Page ID #:163



1           j.    The ongoing COVID-19 pandemic will only exacerbate these

2        serious problems.     As described in an April 9 Bloomberg article

3        entitled “Short-Benched U.S. Trial Courts Face Post-Pandemic

4        Crisis,” districts with high caseloads and a large number of

5        judicial vacancies -- such as this District -- will be

6        challenged to deal with the huge backlog of trials, hearings,

7        sentencings, and other matters once normal operations resume.

8        In an email to Bloomberg commenting on this article, the former

9        Chief Judge of this District agreed that the Central District of

10       California will have a “significant backlog of trials” when

11       normal operations resume.       She further expressed that the

12       Judicial Council’s recent declaration was “critical for us,

13       given that all ten of our district judge vacancies have been

14       declared judicial emergencies, and that we have an extremely

15       heavy caseload.”

16          k.    While individual Judges currently have the discretion to

17       hold in-person hearings in criminal matters, social distancing

18       guidelines remain generally incompatible with in-person

19       hearings.    Many parties, including defendants, counsel, and

20       court staff, are also unable or unwilling to attend in-person

21       hearings due to legitimate safety concerns.          And transporting

22       detained defendants to these hearings may risk the spread of

23       COVID-19 within detention facilities, and result in defendants

24       being subject to quarantines upon their return to these

25       facilities.

26          l.    Given these facts, it is essential that Judges in this

27       District resolve as many matters as possible via video

28       teleconference and telephonic hearing.         By holding these

                                          7
      Case 2:19-cr-00586-PA Document 31 Filed 08/16/20 Page 8 of 8 Page ID #:164



1         hearings now, this District will be in a much better position to

2         work through the backlog of criminal and civil matters when

3         normal operations resume.

4         (11) I therefore conclude that the sentencing in this case

5    cannot be further delayed without serious harm to the interests of

6    justice.   If the Court were to delay this hearing until it can be

7    held in-person, it would only add to the enormous backlog of criminal

8    and civil matters facing this Court, and every Judge in this

9    District, when normal operations resume.

10        (12) The defendant in this case consents to proceed with his

11   sentencing by video teleconference.        Defendant also understands that,

12   under Federal Rules of Criminal Procedure 32 and 43, as well as the

13   Constitution, he may have the right to be physically present at this

14   hearing.   Defendant understands that right and voluntarily agrees to

15   waive it and to proceed remotely by video teleconference.            Counsel

16   joins in this consent, agreement, and waiver.

17        (13) Based on the findings above, and my authority under

18   § 15002(b) of the CARES Act, the sentencing in this case will be

19   conducted by video teleconference on August 17, 2020, at 8:30 a.m.,

20   if at the outset of such hearing, defendant makes a knowing and

21   voluntary waiver of his right to an in-person hearing.

22    IT IS SO ORDERED.

23    August 16, 2020

24    DATE                                     PERCY ANDERSON
                                               UNITED STATES DISTRICT JUDGE
25
     Presented by:
26

27         /s/
     MATTHEW O’BRIEN
28   Assistant United States Attorney

                                           8
